Contracts; sureties. — On February 20, 1970 (190 Ct. Cl. 804, 421 F. 2d 706), the court held that in view of the circumstances the Government was liable to.plaintiff, Miller Act surety which issued payment and performance bonds to a Government contractor, in the amount of the final payment which the Government made to the contractor. This case now comes before the court on defendant’s motion for summary judgment against third-party defendant Construction Management Corporation, motion to withhold entry of judgment until this aspect of the case is decided, and motion for amendment of judgment. Upon consideration thereof, together with plaintiff’s response thereto, the third-party defendant having filed no response and the time for so filing under the Rules of the court having expired, without oral argument, on May 1,1970, the court ordered that defendant’s motion for summary judgment be granted and judgment was entered for defendant against the third-party defendant in the sum of $78,100. The court also denied defendant’s motions to withhold entry of judgment and for amendment of judgment.